Citation Nr: 1229481	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected headaches, as residual of head injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to September 1968.   He is the recipient of the Purple Heart.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part granted service connection for a headache disorder, as residual of head injury, at a noncompensable level.  By an April 2007 decision the RO granted an increased evaluation of 30 percent for the service-connected headache disorder, effective from April 6, 2007. 

The Board remanded the appeal in December 2009 for additional development, and the Appeals Management Center (AMC) by a February 2011 decision granted an effective date of August 31, 2004 for the 30 percent evaluation for service-connected headaches.  The case then returned to the Board and was again remanded in April 2011, and it once again has returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board in its prior remand of December 2009 noted that there were discrepancies between the various descriptions the Veteran provided of his headaches over the course of the claim and appeal, and that these discrepancies presented the possibility that the Veteran's headaches (or symptoms attributed to headaches) might not all be due to in-service trauma, and hence that not all symptoms and complaints of headaches were to be properly attributed to the service-connected headaches due to head injury.  The Board noted that the headaches might be attributed in part to hypoglycemic reaction or to caffeine withdrawal, and to the extent of those causes, the headaches or symptoms would not be attributable in in-service head trauma; hence, they would not be the basis for compensation.  The Board then noted pertinently as follows: 

While the Veteran has undergone no VA examination for compensation purposes to assess his headaches since that August 2005 examination, he has made statements in written submissions, at his June 2008 hearing, and upon treatment in February 2007.  These subsequent statements suggest a greater severity of disability than was reflected in the August 2005 examination report.  He has contended in statements and testimony that the August 2005 examiner was simply erroneous in his report, but there is no indication (beyond the Veteran's subsequent contentions) that the August 2005 examination report was in error, either in its recordation of what the Veteran reported regarding his headaches, or in physical findings. . . . 

Here, symptoms that the Veteran has reported subsequent to the August 2005 examination suggest increased severity.  Specifically, in his submitted notice of disagreement in December 2006, the Veteran informed that his headaches may reach such a severe level that he has projectile vomiting and loses consciousness.  This contrasts markedly from the Veteran's report at the August 2005 examination when he denied associated nausea or vomiting.  At his June 2008 hearing, the Veteran reported associated symptoms of nausea, cold, chills, and clamminess. 

Again, those symptoms were nowhere in evidence at the August 2005 examination.  At a February 2007 VA treatment visit, the Veteran endorsed nausea but not vomiting associated with his headaches, and reported that the headaches were worse in the morning.  Thus, his reported symptoms at the February 2007 treatment differ from those reported in August 2005, but also differ from those reported in December 2006.  These conflicts or this variability in reporting of symptoms presents difficulties in assigning the correct initial ratings, even over intervals, for his service-connected headache disorder. 
Based on these discrepancies between reported symptoms at various times, the Board requested that a further VA examination for compensation purposes be obtained, including to address and/or rule out the possibility that other disorders, such as diabetes mellitus or caffeine withdrawal headaches, or alcohol use, were causative of some of the symptoms or headache episodes attributed by the Veteran to his service-connected headaches due to trauma. 

However, although the Veteran was afforded an additional VA examination in April 2010, and the examiner reported that he had reviewed the claims file in detail, the examiner failed to address what symptoms were attributable to headaches due to trauma in service, and what symptoms were due to other causes.  Thus, the April 2011 remand found that the April 2010 VA examination substantially failed to comply with the Board's December 2009 remand orders.  Accordingly, the appeal was again remanded in April 2011 so that another VA examination could be scheduled.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The April 2011 remand also noted that the April 2010 examiner, in his report of medical findings or analysis, provided no support for his assertion that the claims file had been reviewed.  Hence, the April 2011 remand determined that the thoroughness and adequacy of the examination was substantially brought into question.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007).  In Stefl, 21 Vet. App. at 124, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because it provided an unsupported conclusion. 

The Board further noted that the Veteran submitted a statement in April 2010 which he styled as a "rebuttal" to the Board's December 2009 action.  The Veteran then indicated that he had blood work done at VA every six months and "at this point no diabetes has been indicated."  He then further asserted that he drank "practically no alcohol."  Nonetheless, the Board found that further examination was required in this case to obtain an adequate medical assessment of the nature and extent of disability attributable to the Veteran's service-connected headaches due to in-service trauma. 

Accordingly, the appeal was remanded in April 2011 so that another VA examination could be scheduled to assess which headache symptoms and complaints were due to service-connected disability and which, if any, had other causes.  This examination was performed in June 2011.  Another examination was performed in September 2011, which was followed by an October 2011 opinion, both pertaining specifically to headache symptoms and complaints associated with the in-service head trauma without reference to other possible headache causes.

Unfortunately, neither of the VA examinations substantially complied with the prior remands.  The April 2011 remand found the April 2010 VA examination inadequate because that examiner did not appear to have attempted to ascertain, beyond merely asking the Veteran, whether the Veteran has hypoglycemic episodes, or caffeine-withdrawal headaches, or other causes of headaches or related symptoms unrelated to in-service trauma.  The remand orders stated, in part:

The Veteran's past inconsistent histories of headaches as reflected in documented reports within the record strongly point to the possibility of that the Veteran is not a reliable historian.  Hence, indicia of credibility as a medical historian should be looked to by the examiner to support the examiner's reliance or non-reliance on the Veteran.  (Regarding conditions such as diabetes and hypoglycemia, necessarily even the most forthright intentions on the part of the Veteran may nonetheless result in unreliability as a medical historian due to absence of medical self-knowledge and absence of blood glucose readings when hypoglycemic or hyperglycemic episodes may be occurring.)  The examiner should seek to resolve such questions through appropriate tests, to the extent feasible, as well as through review of the past medical records. . . . The examiner should note the Veteran's reports across the appeal period of disparate symptoms which he attributes to his headache disorder. 

The September 2011 VA examiner did not address causes of the headaches other than the head injury.  The June 2011 VA examiner discussed the Veteran's caffeine use, possible hypoglycemia, and other potential headache triggers, but it is clear that the information documented is taken from the Veteran's self-report and whether the Veteran perceives his headaches to be due to causes other than service-connected disability.  The examiner made no finding as to the Veteran's credibility in making these assertions, and did not perform any tests or indicate why none were necessary or feasible.  Finally, although the examination report states that the claims file was reviewed, the report does not contain reference to any specific records or documents in the file in relation to the examiner's assessment of the Veteran's symptoms or the Veteran's reports of factors affecting or affecting his headaches.  In light of the above, the Board must again remand the appeal for action in compliance with its past and current remand orders.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for examination by a VA neurological examiner other than the one who examined him in April 2010, June 2011, or September 2011.  The examination is to address the nature and severity of the Veteran's headache residuals of head injury.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must also review a copy of this remand to ensure that the examiner understands the scope and requirements of the examination and the report.  
All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any headaches or asserted symptoms of headaches due to head trauma versus due to other causes.  The examiner should do the following: 

a. The examiner should note that the prior examinations in April 2010, June 2011, and September 2011 are deemed inadequate because the examiners did not appear to have attempted to ascertain, beyond merely asking the Veteran, whether the Veteran has hypoglycemic episodes, or caffeine-withdrawal headaches, or other causes of headaches or related symptoms unrelated to in-service trauma.  Even though the examiners stated that the claims file was reviewed, the examination reports did not indicate any details from review of past records as would reflect that past symptoms or medical findings were considered by that examiner.  The examination reports also did not inform of any medical testing or other medical inquiry undertaken that might afford a more accurate picture of the Veteran's symptoms, and any likely causes, than mere reliance on both the Veteran's self-knowledge of disabilities and his accuracy as a medical historian.  The Veteran's past inconsistent histories of headaches as reflected in documented reports within the record strongly point to the possibility of that the Veteran is not a reliable historian.  Hence, indicia of credibility as a medical historian should be looked to by the examiner to support the examiner's reliance or non-reliance on the Veteran.  (Regarding conditions such as diabetes and hypoglycemia, necessarily even the most forthright intentions on the part of the Veteran may nonetheless result in unreliability as a medical historian due to absence of medical self-knowledge and absence of blood glucose readings when hypoglycemic or hyperglycemic episodes may be occurring.)  The examiner should seek to resolve such questions through appropriate tests, to the extent feasible, as well as through review of the past medical records. 

b.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with respect to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual presence of disability and actual level of impairment, and actual level of work impairment or functional impairment due to the claimed headaches due to trauma. 

c. The examiner should address the nature and extent of the service-connected headaches due to trauma in service, including the extent to which symptoms complained of by the Veteran since he submitted his claim in August 2004 are attributable to the service-connected headache disorder.  In particular, the examiner should address the degree to which the Veteran's current and past reported symptoms are consistent with headaches or migraine-like headaches, and the degree to which these may be characterized as "characteristic prostrating attacks of migraine headaches," or as headaches of similar severity; or as "completely prostrating and prolonged attacks," or headaches of similar severity.  The examiner should attempt to ascertain the frequency and duration of such characteristic prostrating migraine attacks (or their equivalent), and the frequency and duration of such completely prostrating and prolonged attacks (or their equivalent) attributable to the Veteran's headache disorder.  These questions must be answered to appropriately rate the Veteran's service-connected disability. 

d. The examiner should address other possible causes of the Veteran's symptoms.  The examiner should note the Veteran's reports across the appeal period of disparate symptoms which he attributes to his headache disorder, including headaches with blurred vision and occasional photophobia (but not phonophobia) and without nausea or vomiting; headaches worse in the morning; headaches at times accompanied by nausea, cold, chills, and clamminess; and headaches at times resulting in projectile vomiting and loss of consciousness.  The examiner should not infer from this list that the Veteran has himself discerned distinctly different types of headaches attributable to different cause, because he has not.  Rather, the Veteran has reported different symptom sets at different times over the course of appeal.  The Board hypothesizes that some of these symptom sets, if accurately portrayed, may be attributable to causes other than headache due to head injury in service.  One possibility may be hypoglycemic episodes, although the record does not reflect that diabetes mellitus has yet been diagnosed.  Some symptoms, including particularly headache in the morning, could also possibly be attributed to caffeine withdrawal.  Symptoms of alcoholism could also potentially be implicated, though the Veteran has denied having difficulties with alcohol for 30 years.  These and other indicated possible causes of the Veteran's symptoms should be explored.  

It is incumbent upon the rating agency to ascertain the extent of disability attributed to the service-connected disorder, and hence the rating agency must also determine which symptoms due to the disorder and which are due to other causes.  Hence, the examiner must identify which symptoms are attributable to headache as residual of head injury, and which are attributable to other causes. 

e. The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so. 

f. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

g. Once the above development has been completed, readjudicate the remanded claim de novo.  In so doing, consider staged ratings, as appropriate, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).  If the benefits sought on appeal the subject of this remand are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


